Citation Nr: 1131583	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-16 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to January 1986.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  This case was remanded by the Board in September 2008 and February 2010 for additional development.

In August 2010 and October 2010, the Veteran raised the issues of entitlement to service connection for tinnitus, a hand disorder, a depressive disorder, and diabetes mellitus.  These issues have not been developed for appellate review and are therefore referred to the RO for appropriate disposition.

The issue of entitlement to service connection for a left ankle disorder is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  An April 2001 rating decision denied the Veteran's claim of entitlement to service connection for a left ankle disorder.

2.  Evidence associated with the claims file since the April 2001 rating decision was not of record at the time of the April 2001 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left ankle disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a left ankle disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (20100).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim to reopen a previously denied claim of entitlement to service connection for a left ankle disorder as the Board is taking action favorable to the Veteran by reopening the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

An unappealed rating decision in April 2001 denied the Veteran's claim of entitlement to service connection for a left ankle disorder on the basis that the medical evidence of record did not show that the Veteran had a diagnosed left ankle disorder and there was no evidence linking such a disorder to military service.  The relevant evidence of record at the time of the April 2001 rating decision consisted of VA outpatient medical treatment records dated from February 1993 to October 2000.

The Veteran did not file a notice of disagreement after the April 2001 rating decision.  Therefore, the April 2001 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In May 2006, a claim to reopen the issue of entitlement to service connection for a left ankle disorder was received.  Evidence of record received since the April 2001 rating decision includes VA medical records dated from March 2000 to March 2011, as well as various private medical records, Social Security records, and statements from the Veteran.  All of the evidence received since the April 2001 rating decision which is dated after March 2000 is "new" in that it was not of record at the time of the April 2001 decision.  In addition, the new evidence includes diagnoses of left ankle arthritis.  Accordingly, the new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  As the evidence fulfilling this element has now been added to the claims file, the case must be reopened.  See Molloy v. Brown, 9 Vet. App. 513 (1996) (stating that where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).


ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for a left ankle disorder is reopened; to this extent the appeal is allowed.


REMAND

The Veteran seeks entitlement to service connection for a left ankle disorder.  Initially, the Veteran's service treatment records are unavailable and are presumed to have been lost by the RO at some point between March 1995 and August 1999.  Accordingly, there is no medical evidence of record from the Veteran's period of military service.

The Veteran has repeatedly stated that he experienced a left ankle injury during military service which required him to wear a cast for 30 days.  The Veteran is competent to report this injury and the subsequent treatment.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  In addition, as the Veteran's service treatment records are missing, there is no evidence of record which contradicts the Veteran's claims of an in-service injury.  As such, the Board finds his lay testimony to be credible evidence of the in-service left ankle injury.  In addition, the medical evidence of record shows that the Veteran has a current diagnosis of a left ankle disorder.  The Veteran has never been provided with a VA medical examination with respect to his left ankle disorder.  As such, a medical examination is in order to determine whether the Veteran's currently diagnosed left ankle disorder is related to military service.  38 C.F.R. § 3.159 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1. The Veteran must be afforded a VA examination to determine the etiology of any left ankle disorder found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the Veteran's reported medical history and post-service medical records, the examiner must state whether any currently diagnosed left ankle disorder is related to the Veteran's military service.  This opinion must include an explanation of the basis for the opinion.  If this opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why the opinion cannot be provided without resort to speculation.  The report must be typed.
2. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


